Citation Nr: 0005180	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-13 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., Esq.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In March 1998, the RO 
denied service connection for PTSD and granted an increased 
rating for hearing loss.  The veteran has appealed the denial 
of service connection for PTSD.  


FINDING OF FACT

The claim of entitlement to service connection for PTSD is 
supported by cognizable evidence showing that the claim is 
plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim for service connection for PTSD is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background


Review of the service medical records reveals there were no 
complaints of, diagnosis of or treatment for any mental 
disorders while the veteran was on active duty.  There was no 
evidence the veteran had been treated after a near miss from 
a rocket.  He was determined to be psychiatrically normal at 
the time of the separation examination which was conducted in 
September 1970.  

Review of the service personnel records reveals the veteran 
served in the Republic of Vietnam from September 1969 to 
September 1970.  His Military Occupational Specialty (MOS) 
was "STK ACCT SPEC."  He was awarded the Vietnam Service 
Medal and the Vietnam Campaign Medal.  He was awarded the 
Army Commendation Medal based on meritorious service.  He did 
not receive any awards or decorations indicative of 
participation in combat.  The 1st Aviation Battalion was 
awarded the Republic of Vietnam Gallantry Cross Unit Citation 
for action from July 1965 to October 1968.  

The veteran submitted a stressor statement in November 1997.  
He reported the first unit he was assigned to in Vietnam was 
the 303rd Transportation Company of the 1st Aviation 
Battalion.  He reported he worked as a gunner on trucks which 
delivered helicopter and aircraft parts to different areas in 
the Mekong Delta.  He reported he was subjected to rocket 
fire in October 1969 and was hit on the helmet.  He wrote he 
refused treatment at that time.  The rocket attack resulted 
in the wounding and deaths of members of the veteran's 
company.  He reported that Hick, a truck driver, was killed 
on a hot landing zone at Can Tho.  The veteran wrote that a 
rocket struck Hicks killing him shortly after the veteran had 
been talking to the man.  The rocket also allegedly blew up 
an ammo dump at the same time and killed other soldiers.  The 
veteran reported that there was nothing left of Hick after 
the rocket explosion.  He further reported that all of Hick's 
body parts were scattered.  

The veteran wrote that in January 1970, he was transferred to 
Qui Nhon with the 241st Transportation Company of the 1st 
Logistics Command.  He reported that when the Tet offensive 
started in February 1970, his company compound was subjected 
to frequent mortar fire.  The veteran also reported he had 
frequent nightmares but did not indicate that what he saw in 
his dreams had actually occurred.  Such nightmares included 
visions of "B-52 and F-16" dropping napalm on U. S. 
Soldiers and observing soldiers on search and destroy 
missions burning down hamlets.  

The report of a November 1997 VA examination has been 
associated with the claims file.  The veteran reported at the 
time of the examination that he was not receiving any mental 
health treatment and was not on any medication.  


The veteran further reported that in 1972, he began 
experiencing nervousness and tension.  He reported 
experiencing nightmares reliving times in Vietnam and seeing 
his friends get killed or wounded.  The most traumatic event 
was being subjected to "122mm mortar" fire.  The veteran 
informed the examiner he remembered one person named Hicks 
who the veteran did not know very well.  He further reported 
that Hicks was killed by a mortar round shortly after the 
veteran had been speaking to him.  The veteran reported 
Hicks' death occurred somewhere in the delta in October 1969.  
The impression from the examination was chronic PTSD.  

The veteran underwent a second VA examination in January 
1998.  The veteran reported his base camp at Long-Binh was 
subjected to rocket fire.  He further reported a soldier he 
knew named Hicks was killed when a rocket came into the ammo 
bunker.  The veteran reported he was 100 yards away from the 
man when he died.  He indicated the incident with Hicks 
occurred in September or October 1969.  The veteran reported 
he observed a helicopter which was blown apart by a surface 
to air missile in Bong Song sometime in late 1969 near 
Christmas time.  He alleged that the pilot and co-pilot were 
both killed.  He reported he was subjected artillery and 
rockets at Long-Than.  He alleged he was knocked unconscious 
by one rocket and was treated by a medic at that time.  The 
impression from the examination was chronic delayed PTSD and 
dysthymic disorder.  

VA outpatient treatment records have been associated with the 
claims file.  The records evidence impressions of major 
depressive disorder beginning in February 1998.  

Excerpts from the Vietnam Veterans Memorial Wall revealed 
that a Chief Warrant Officer, DAH, was killed on December 4, 
1969 in Binh Thuy as a result of a helicopter crash due to 
hostile action.  The soldier was assigned to the 1st Aviation 
Brigade. 


The transcript of an October 1998 local RO hearing is of 
record.  The veteran testified he arrived in Vietnam in 
September 1969 and was assigned to the 303rd Transportation 
Company located at Long Binh.  He testified that his friend 
Hicks, a helicopter warrant officer, was killed at Long Xuan 
by a rocket.  He testified no one in his unit was wounded.  

The veteran reported that in February he was assigned to the 
241st located at Qui Nhon.  While at this location, he 
reported his primary duty was perimeter guard.  He also 
participated in convoys.  While at Qui Nhon, he was subjected 
to rocket and mortar attack as well as small arms fire.  He 
did not know the names of anyone in his unit that was 
wounded.  A sapper attack occurred at Qui Nhon which the 
veteran alleged he helped repel.  After the attack, enemy 
bodies were left in the perimeter wire.  The attack allegedly 
occurred during the last part of February of 1970.  He 
testified that he was almost struck by a rocket while 
stationed at Qui Nhon and was knocked unconscious for 
approximately 30 minutes.  He reported he was treated for a 
potential head injury at his compound after the incident.  
The veteran specifically testified that Warrant Officer DAH 
was the man he saw killed by the rocket.  

The veteran testified before the undersigned Member of the 
Board in October 1999.  He testified he was assigned to the 
303rd Transportation Company from September 1969 to 
approximately February of 1970.  He testified he observed 
American soldiers blowing up Vietnamese refugees.  He 
reported he was subjected to enemy fire and also fired at the 
enemy.  He testified that Warrant Officer Hicks was killed by 
a 122mm rocket at Long Dung.  The veteran reported he was 
five or six miles from the man when he was struck by the 
rocket.  He recalled he observed a fixed wing aircraft which 
was brought down by rocket fire.  

The veteran testified that in February 1970, he was 
reassigned to the 241st Transportation Company which was part 
of the 1st Aviation Brigade.  The unit was located in Qui 
Nhon.  He did not recall if anyone was killed or wounded from 
that unit while the veteran was stationed there.  The 
veteran's representative testified that during the time the 
veteran was in Qui Nhon, the 1st Aviation Brigade was awarded 
the Cross of Gallantry Medal which he described as a 
Vietnamese medal for combat.  


Criteria

Under the provisions for direct service connection for PTSD, 
60 Fed. Reg. 32807-32808 (1999) (codified at 38 C.F.R. 
§ 3.304(f)), service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

The VA regulation was changed in June 1999 to conform to the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court")" determination in Cohen v. 
Brown, 10 Vet. App. 128 (1997).  As the Cohen determination 
was in effect when the RO reviewed this case, the Board finds 
no prejudice to the veteran in proceeding with this case at 
this time.  See Bernard v. Brown,  4 Vet. App. 384 (1993).

Analysis

The Board finds that the veteran's claim of entitlement to 
service connection for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  In this case, the veteran 
claims to have PTSD as a result of several in-service 
stressors.  The veteran's statements and testimony with 
respect to his in-service stressors must be accepted as true 
for the purpose of determining whether the claim is well 
grounded.  See King v. Brown, 5 Vet. App. 19, 21 (1993).

Included in the claims file are opinions from VA medical 
professionals to the effect that the veteran currently has 
PTSD which is related to his experiences during service.  
These, too, must be presumed to be credible for the limited 
purpose of establishing whether the claim of entitlement to 
service connection for PTSD is well grounded.

As the veteran's statements and testimony with respect to his 
in-service stressors must be accepted as true for the purpose 
of determining whether the claim is well grounded and as 
there are current diagnoses of PTSD by competent medical 
professionals based on these stressors, the veteran's claim 
for service connection for PTSD is well grounded.  To that 
extent, the appeal is granted.  As will be discussed in 
greater detail below, the Board finds that additional 
development is necessary and the issue of entitlement to 
service connection for PTSD is further addressed below in the 
remand portion of this decision.  


ORDER

The veteran's claim for service connection for PTSD is well 
grounded.  To that extent only, the appeal is allowed.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Since the veteran's claim of entitlement to service 
connection for PTSD has been found to be well grounded, VA's 
statutory duty to assist attaches.  38 U.S.C.A. § 5107 (West 
1991).

Initially, the Board notes the veteran reported at his 
October 1998 local RO hearing that he had received treatment 
at a Vet Center in 1971 or 1972.  On the report of a January 
1998 VA examination, it was noted the veteran had received 
treatment at a Vet Center in approximately 1983.  The RO has 
not attempted to secure these records and must do so.  See 
Dunn v. West, 11 Vet. App. 462, 466 (1998), holding that Vet 
Center records must be obtained and reviewed in a PTSD claim.  
The Board further notes on a VA clinical record dated in 
February 1998, it was reported the veteran had received group 
and individual counseling in 1975 and had been treated with 
some anti-depressants in 1977.  It was not reported if this 
treatment was at a VA facility.  The Board finds, however, 
the RO must also attempt to secure these records.  

The veteran served with the Reserves from 1972 to 1994.  
Medical records from this period of service have not been 
associated with the claims file.  The Board finds the RO 
should attempt to secure these records.  

As noted above, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125 (diagnosis of mental disorder); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f) (1999).  See 38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(d), (f) (1999).  





In this case, as there is no evidence that the veteran was 
engaged in combat with the enemy, there must be corroborative 
evidence of the claimed in-service stressors.  See Zarycki v. 
Brown, 6 Vet. App. 91 (1993).  The Board notes the veteran's 
representative has reported that the 1st Aviation Brigade was 
awarded the Cross of Gallantry.  However, further review of 
the claims file demonstrates the medal was awarded for the 
period from July 1965 to October 1968.  The veteran did not 
begin to serve in Vietnam until September 1969.  The Board 
finds there is no competent evidence of record demonstrating 
that the veteran participated in combat.  

While the claims file includes diagnoses of PTSD, these 
diagnoses of PTSD are based upon reported in-service 
stressors that have not been verified.  Verification of the 
veteran's reported in-service stressors is necessary.

The existence of an event alleged as a "stressor" that 
results in PTSD, though not the adequacy of the alleged event 
to cause PTSD, is an adjudicative, not a medical 
determination.  See Zarycki, supra.  The sufficiency of the 
stressor is a medical determination and adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.  See West; Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

As discussed above, the presumption of credibility in King 
applies only to the matter of the well groundedness of the 
claim.  Once all of the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  In so doing, the Board has a duty 
to assess the credibility and weight to be given to the 
evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 
1997) and cases cited therein.



The Board notes the RO has not attempted to verify the 
veteran's claimed in-service stressors.  Review of the claims 
file shows the veteran has alleged he was exposed to the 
following stressors while serving in Vietnam: working as a 
gunner on convoys; being struck on the helmet during a rocket 
attack in October 1969 when he either did or did not get 
knocked out and either refused treatment or was treated for a 
potential head wound as a result of the attack; witnessing 
the death of Hick or Hicks who was either a driver or a 
helicopter pilot and was killed by a rocket or mortar bomb 
either standing next to a helicopter or by an ammunition dump 
in Can Tho or Long Xuan or Long Dung or the Delta in 
September or October 1969; being subjected to frequent mortar 
fire during the Tet offensive in Qui Nhon in February 1970; 
witnessing the deaths and wounding of unnamed friends; being 
subjected to rocket fire at Long Binh; witnessing a 
helicopter which was blown apart by a surface to air missile 
which killed the crew in Bong Song sometime in late 1969; 
being subjected to rocket and artillery attacks at Long-Than; 
acting as perimeter guard at Qui Nhon when he helped repulse 
a sapper attack in the last part of February 1970; observing 
American soldiers blowing up Vietnamese refugees; firing at 
and being fired upon by the enemy; and observing a fixed wing 
aircraft which was shot down by a rocket.  

The Board points out that the veteran's credibility with 
regard to his alleged in-service stressors is questioned due 
to conflicting accounts of events such as the evolving 
description of the death of Hicks versus the cause of death 
as indicated on the Vietnam Veterans Memorial.  However, as 
the claim is well grounded, VA has a duty to assist.  The 
Board finds some of the above reported stressors are 
potentially capable of verification.  The Board finds the RO 
should contact the United States Armed Services Center for 
Research of Unit Records (USASCRUR) and attempt to verify the 
veteran's claimed in-service stressors.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
remanded to the RO for the following development:


1.  The RO should ask the veteran to 
identify the names, addresses, and 
approximate dates of treatment by all 
health care providers, VA and non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his claim 
for service connection for PTSD since 
separation from service.  After securing 
any necessary authorization or medical 
releases, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
records.  The Board is particularly 
interested in obtaining the treatment 
records from the Vet Center for 1971-1972 
and 1983 and the records of treatment 
from unspecified sources for 1975 and 
1977 and also medical records from the 
veteran's service with the Reserves.  

2.   The RO should request the veteran to 
submit, in writing, as much descriptive 
information as possible regarding his 
claimed in-service stressors.  The RO 
must inform the veteran of the importance 
of the submission of this evidence and 
that failure to do so may adversely 
affect the outcome of his claim.  

3.  After the above development is 
completed, and even if the veteran does 
not respond to the request for stressors, 
the RO must review the claims file and 
prepare a summary of the claimed 
stressor(s) based on review of all 
pertinent documents and the veteran's 
statements and testimony regarding 
stressors.  


This summary, and all supporting 
documents regarding the veteran's claimed 
stressor(s), should be submitted to the 
U. S. Armed Service Center for Research 
of Unit Records (USASCRUR), at 7798 
Cissna Road, Springfield, Virginia 22150.  
USASCRUR should be informed of the units 
which the veteran was attached to while 
serving in Vietnam.  

The USASCRUR should be requested to 
verify the occurrence of the incident(s) 
and any indication of the veteran's 
involvement therein.  If unable to 
provide such information, USASCRUR should 
be asked to identify the agency or 
department that could provide such 
information and the RO should conduct 
follow-up inquiries accordingly.  The 
USASCRUR must be asked to respond, either 
in the affirmative or in the negative, as 
to the verification of the occurrence of 
each of the veteran's claimed in-service 
stressors.  

4.  Following the above, the RO must make 
a specific determination, based on the 
complete record, with respect to whether 
the veteran was exposed to a stressor or 
stressors in service, and if so, the 
nature of the specific stressor or 
stressors.  

If the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service or prior 
to service it has determined are 
established by the record.  In reaching 
this determination, the RO should address 
any credibility questions raised by the 
record.  


5.  If, and only if, confirmed stressors 
are found to exist based on the 
instructions in paragraph 4, the veteran 
should be afforded a VA psychiatric 
examination by a board of two qualified 
psychiatrists who, if possible, have not 
previously examined him, in order to 
determine whether he has PTSD and its 
etiology.  

The RO is to stress to the veteran the 
seriousness of the scheduled examination, 
the importance of a definite psychiatric 
diagnosis, and the obligation of 
reporting to the examination at the 
proper place and time.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations and the examination 
reports must be annotated in this regard.  

Prior to the examinations, the RO is to 
inform the examiners of the results of 
its determination in paragraph (4) above 
as to the existence of a stressor or 
stressors.  The examiners should report 
all Axis I and II diagnoses present, if 
any, discuss any psychosocial stressors, 
and resolve any conflicts found between 
their findings and the diagnostic 
findings noted in the evidence associated 
with the claims file.  

With regard to PTSD, the RO must specify 
for the examiners the stressor or 
stressors that it has determined are 
established by the record and the 
examiners must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor in 
service.  

The examination reports should reflect 
review of pertinent material in the 
claims folder.  If a diagnosis of PTSD is 
made, the examiner(s) should specify;

(a) whether each alleged stressor found 
to be established by the record by the RO 
was sufficient to produce PTSD; 

(b) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and 

(c) whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record by the RO and 
found to be sufficient to produce PTSD by 
the examiners.  

The examination reports should include 
the complete rationale for all opinions 
expressed.  Any necessary special studies 
or tests, to include psychological 
testing and evaluation, should be 
accomplished.  

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  


7.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
service connection for PTSD.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.





		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 



